EXHIBIT 12 GILAT SATELLITE NETWORKS LTD. Computation of Ratios of Earnings to Fixed Charges * Year ended December 31, (Dollars in thousands, except ratios) Earnings: Income (loss) before taxes on income ) ) ) Add: Fixed charges Deduct: Interest on capital notes recognized in 2003 based on FAS 15. - ) ) Fixed Charges: Interest expense Interest on troubled debt recorded in 2003 according to FAS 15 - Amortized discounts An estimate of the interest within rental expenses - 4 35 10 3 Ratio of Earnings to Fixed Charges ) ) * The data in this table excludes the results of our former subsidiary, Spacenet Inc., which was sold by us in 2013 and which results are accounted in our financials as discontinued operations.
